Title: From Alexander Hamilton to James McHenry, 25 August 1798
From: Hamilton, Alexander
To: McHenry, James



New York Aug 25. 1798
Dr. Sir

I perceive it would be agreeable to the Commander in Chief to receive frequent communications from you and particularly to understand the state of public supplies, that is the quantities on hand & the measures in execution to procure others. I give you this hint as a guide & would advise to have a full statement made out with notes of what is further doing & send it to him.
Yrs. truly

A H

